Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed on 11/18/2020 have been fully considered but they are moot because they do not apply to the new references used in the office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 109246792) in view of Ying (US20190335365) further in view of Anchan (US20150078245). 
Regarding claim 1, Fan discloses a session management system (figs. 1-2), comprising: 
at least one processor; and at least one memory storing instructions, the instructions being executable by the at least one processor to perform operations (claim 24) comprising: 
transmitting to an Access and Mobility Management Function (AMF) in a 5th Generation (5G) network, by a Session Management Function (SMF) of the 5G network, a first request to set up a call in the 5G network (fig. 3, [0086]-[0098], S303, transmitting a session/connection request from a 5G network to a 5G core network. Here, a connection (or a session) request is usually generated by the session management function (SMF) (or entity) of the 5G network and the request is usually sent to the mobility management function (AMF) in the 5G core network); 
receiving from the AMF, by the SMF, a first rejection message that indicates a rejection of the first request by a 5G Radio Access Network (RAN) connected to the AMF (fig. 3, [0086]-[0098], S306, a 5G network receiving  a rejection from a 5G core network. Here, a connection (or a session) response is usually received by the session management function (SMF) of the 5G network and the response is usually sent out by the mobility management function (AMF) in the 5G core network); 
in response to receiving the first rejection message, transmitting to a Mobility Management Entity (MME), by the SMF, a second request to establish a first dedicated bearer through a 4th Generation (4G) network (fig. 3, [0086]-[0103], S309, a 5G network transmitting a second request to 4G core, a 4G core network usually includes a mobility management entity); 
(fig. 3, [0086]-[0107], S310, a 5G network receiving an acceptance response from a 4G core and the UE communicates with the 4G network. Here, a 4G core network usually includes a mobility management entity. In 4G/5G networks, a bearer can be a shared or dedicated bearer).
Note, Fan only implicitly teaches a SMF in the 5G network sends a connection request to an AMF in the 5G core, and the SMF in the 5G network receives a connection response (rejection) from the AMF in the 5G core, and the SMF receives  a response from MME in the 4G core network; to further clarify this, Ying explicitly teaches a SMF in the 5G network sends a connection request to an AMF in the 5G core (Ying, fig. 4, [0108], the SMF sends a request to the AMF), and the SMF in the 5G network receives a connection response (rejection) from the AMF in the 5G core (Ying, fig. 4, [0118], the AMF sends a connection response to the SMF); the SMF receives  a response from MME in the 4G core network (Ying, [0195][0247], the SMF receives a response from the MME; the MME sends relocation complete acknowledgement to the interworking network element which can be the SMF) .
  It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of switching between 4G and 5G networks as given by Fan with the teachings of AMF and SMF communication given by Ying. The motivation for doing so would have been to efficiently switch between 5G and 4G networks and to be compliance with the standard implementations.   	
Even though Fan discloses, [0107], the UE communicates with the 4G network, this implies that the bearer or connection is established with some time period, Fan does not explicitly disclose the indication of the bearer has been established with a predetermined time period, 

Anchan discloses within a predetermined time after transmitting the second request, receiving, from the MME, a confirmation that the first dedicated bearer has been established (Anchan, [0005][0009][0076] [0096], fig. 7, server may be configured to establish a bearer by sending a second request and notify about the bearer established within a short setup time),
in response to receiving the confirmation, transmitting, to a policy control system, an indication that the first dedicated bearer has been established through the 4G network (Anchan, [0096], the BM-SC may notify the PCRF (a policy control system) that the bearer have been established).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of switching between 4G and 5G networks as given by Fan with the teachings of exchanging information with PCRF given by Anchan. The motivation for doing so would have been to efficiently switch between 5G and 4G networks and to be compliance with the standard implementations.   	
Claim 5 and 13 are rejected same as claim 1. 

Regarding claim 2, Fan, Ying and Anchan disclose the session management system of claim 1, wherein the first dedicated bearer established through the 4G network carries voice services between a User Equipment (UE) connected to a 4G RAN in the 4G network and an Internet Protocol (IP) Multimedia Subsystem (IMS) network connected to the policy control (Anchan: [0090]-[0095], voice over IP, internet protocol session, multimedia service).

Regarding claim 4, Fan, Ying and Anchan disclose the session management system of claim 1, wherein the session management system further comprises a Packet Data Network (PDN) Gateway Control plane function (PGW- C) of the 4G network, and wherein the policy control system comprises a Policy Control Function (PCF) of the 5G network and a Policy and Charging Rules Function (PCRF) of the 4G network (Ying, figs. 1-3; Anchan, fig. 5-6, [0096]).
	Claims 12 and 20 are rejected same as claim 4.

Regarding claim 6, Fan, Ying and Anchan disclose the method of claim 5, wherein the rejection message indicates that the 5G RAN has rejected a request to set up the call (Fan, fig. 3, the 5G network rejects the request).
Claim 14 is rejected same as claim 6.

Regarding claim 7, Fan, Ying and Anchan disclose the method of claim 5, wherein the rejection message is received from an Application Management Function (AMF) in the 5G network (Fan, fig. 3, 5G network rejects the request, Ying, fig. 4, [0118], the AMF sends a connection response to the SMF. Note, a mobility is example of the application).
Claim 15 is rejected same as claim 7.

Regarding claim 8, Fan, Ying and Anchan disclose the method of claim 5, wherein the request to establish the dedicated bearer through the 4G network is transmitted to a Mobility (Fan, fig. 3, sends a second request to a 4G network including an MME; Ying, [0195][0247], the SMF receives a response from the MME).
Claim 16 is rejected same as claim 8.

Regarding claim 10, Fan, Ying and Anchan disclose the method of claim 5, wherein the dedicated bearer established through the 4G network carries data traffic between a User Equipment (UE) and a Data Network (DN) and comprises a 4G RAN (Fan, [0107], the UE communicates with 4G network includes a 4GRAN; Anchan, fig. 5, data network, packet data network gateway).
Claim 18 is rejected same as claim 10.

Regarding claim 11, Fan, Ying and Anchan disclose the method of claim 10, wherein the data traffic comprises voice services and the DN includes an Internet Protocol (IP) Multimedia Subsystem (IMS) network (Anchan: [0090]-[0095], voice over IP, internet protocol session, multimedia service).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fa, Ying and Anchan further in view of Yi (CN102075494).
Regarding claim 3, Fan, Ying and Anchan disclose the session management system of claim 1, wherein the operations further comprise: 
transmitting, to the AMF, a third request to set up a call in the 5G network; receiving, from the AMF, a second rejection message that indicates a rejection of the third request by the (Fan, fig. 3, Ying, fig.4); 
Fan discloses in response to receiving rejection in a 5G network, starts call establish procedure to a 4G network. It is well known that when a call establishment procedure is performed, if the MME cannot accept the call, the SMF/UE many never receive a confirmation within the allowed setup period. Therefore, Fan implicitly discloses upon expiration of the predetermined time after transmitting the fourth request and without receiving a confirmation that the second dedicated bearer has been established, initiating call failure by transmitting an indication of the second rejection message to the policy control system. To further clarify this, Yi discloses upon expiration of the predetermined time after transmitting the fourth request and without receiving a confirmation that the second dedicated bearer has been established, initiating call failure by transmitting an indication of the second rejection message to the policy control system (Yi, [0154], when the call waiting timer expires, the call has not been established, then telephone server  sends CANCEL message de-establish the media or initialing call failure, and transmits a failure/rejection message to the central server or policy control system).
	It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Fan and Anchan with the teachings given by Yi. The motivation for doing so would have been to ensure session/bearers to be established successfully based on the network condition (Yi, abstract). 

s 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, Ying and  Anchan further in view of TS101563 (Speech and multimedia Transmission Quality (STQ); IMS/PES/VoLTE exchange performance requirements; TS101563, v1.4.1, 2015).
Regarding claim 9, Fan, Ying and Anchan disclose the method of claim 5, 
Fan, Ying and Anchan disclose the implementations follow the 5G/4G/LTE standard, therefore implicitly disclose wherein the predetermined time is between 1 millisecond and 1 second (Anchan, establish the connection within a short time).   To further clarify this, TS101563 discloses the IMS call setup time can be between 150 ms to 450 ms (TS101563, Table 7).  
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Fan and Anchan with the teachings given by TS101563. The motivation for doing so would have been to efficiently switch between 5G and 4G networks and to be compliance with the standard implementations.   	
Claim 17 is rejected same as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474